Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55


Specification

The abstract is replete with grammatical and idiomatic errors. It is incumbent upon the applicant to review and correct all errors in the abstract.

The specification is replete with grammatical and idiomatic errors. Below are some examples, identified by page, location. The examples are not an exhaustive list. It is incumbent upon the applicant to review and correct all outstanding errors in the specification.
Page 1, Background of the Invention section: “Lead to the cooling problem of turbine blade was high-profile.” This is an example of a sentence fragment which lacks grammatical correctness as well as clarity.  
Page 1-2, Background of the Invention section: "On this basis, the pursuit of 'greater internal heat exchange area', 'higher heat exchange efficiency', 'better coverage effect', 'smaller flow resistance', 'higher structure intensity', 'better buildability and maintainability', etc." This is another example of a sentence fragment which lacks grammatical correctness as well as clarity.  
Page 2, Background of the Invention section: "The main feature of this scheme is that organically combine heat conduction, convection cooling, shock cooling, and film cooling." This is an example of a sentence fragment which lacks grammatical correctness and clarity.
Page 6, last sentence of page: “The cross-sectional area of the passage of the invention is roughly the same along the path, and avert the expansion and the throttling phenomenon, so the resistance of the relative laminate structure is smaller.” This is an example of a sentence which lacks grammatical correctness and clarity.
Page 7, line 7-8: “When these stresses are coupled together.” This is an example of a sentence fragment which lacks grammatical correctness and clarity.
Page 10, line 11-14: "According to the analysis of the Fig.7(a) and Fig.7(b), the cross-sectional area of passage in the invention is roughly the same along the flow, won't from flow sudden and throttling phenomenon." This is an example of a sentence which lacks grammatical correctness and clarity.


Drawings

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
Multi-arrays of the honeycomb like helical cavity; identified in claim 1 line 5.
Blade wall; identified in claim 1 line 5.
Multi-units; identified in claim 1 line 9.
Hive; identified in claim 1 line 9.
Both sides of the blade wall; identified in claim 1 line 9.
Passage; identified in claim 4 and claim 5.
Circular arc slide; identified in claim 4 and claim 5.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s note: Fig 1 and Fig 7(a) appear to solely identify prior art. This is based on context gathered generally from the entire disclosure and, in particular, the lack of the honeycomb structures in the two figures.  It is further noted that applicant’s invention lies in the honeycomb structure and arrangement whereas Figs 1 and 7(a) appear to depict the state of the art prior to applicant’s own invention. The disclosure does not clearly identify that Fig 1 or Fig 7(a) identify prior art. Regarding figures 3, 4, 5, 6, it appears that the entire left side of each figure identifies prior art and the entire right side of each figure identifies the applicant’s claimed invention. This is primarily based on the fact that the “Brief Description of the Drawings” section of the specification identifies that each of figures 3, 4, 5, 6 include a “comparison” of structure.

Images of prior art should not be illustrated with images of the claimed invention within the same figure. The images of prior art and the images of the claimed invention, in each of figures 3, 4, 5, 6, should each be identified as unique figures. Then the specification should be amended to reflect these drawing changes.

Fig 1, Fig 7(a), and each of the images appearing within the entire left side of each of figures 3, 4, 5, 6, should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

The claims are replete with grammatical and idiomatic errors. Below are some examples. The examples are not an exhaustive list. It is incumbent upon the applicant to review and correct all outstanding errors in the claims.

The claims are objected to because of the following informalities: 
Claim 1 line 1 recites the limitation “cooling structure of turbine blade” which should be --cooling structure of a turbine blade--.
Claim 1 line 2 recites the limitation “comprising hollow turbine blade, honeycomb-like helically cavity” which should be --comprising a hollow turbine blade, a honeycomb-like helically cavity--.
Claim 1 line 3 recites the limitation “the hollow the hollow turbine blade” which should be --the hollow turbine blade--.
Claim 1 line 4 recites the limitation “inside the blade and cools the blade” which should be --inside the hollow turbine blade and cools the hollow turbine blade--.
Claim 1 line 5 recites the limitation “arranged in blade wall” which should be --arranged in a blade wall--.
Claim 1 line 6 recites the limitation “the pin fin is arranged” which should be --the pin fins are arranged--.
Claim 1 line 6 recites the limitation “and convective cooling” which makes the claim grammatically incorrect.
Claim 1 line 7 recites the limitation “arranged in center of” which should be --arranged in a center of--.
Claim 1 line 7 recites the limitation “the pin fin is cylindrical” which should be --the pin fins are cylindrical--.
Claim 1 line 9 recites the term “multi-units” which is not accepted as a word or term known in the art. 
Examiner’s note: For the purposes of examining this patent application, the term “multi-units” is assumed to mean “multiple units”.
Claim 1 line 9 recites the limitation “hive” which should be --a hive--.
Claim 1 line 9 recites the limitation “inlet hole” which should be --an inlet hole--.
Claim 1 line 9 recites the limitation “film hole” which should be --a film hole--.
Claim 1 line 10 recites the limitation “center line of inlet hole and center line of film hole” which is grammatically incorrect. It is believed the applicant intended --a center line of the inlet hole and a center line of the film hole--.
Claim 1 line 10 recites the limitation “are parallel in same vertical plane” which is grammatically incorrect. It is believed the applicant intended --are parallel when viewed in a vertical plane--.
Claim 1 line 11 recites the limitation “angle between the center line of inlet hole and horizontal plane is incident angle” which is grammatically incorrect. It is believed the applicant intended --an angle between the center line of the inlet hole and a horizontal plane is an incident angle--.
Claim 1 line 12 recites the limitation “angle between the center line of film hole and the horizontal plane is exit angle” which is grammatically incorrect. It is believed the applicant intended --an angle between the center line of the film hole and the horizontal plane is an exit angle--.
Claim 3 recites the limitation “wherein both angle of the incident angle and exit angle are 20-45°” which should be --wherein both the incident angle and exit angle are 20-45°--. The limitation should not be “wherein both angles of the incident angle and exit angle are 20-45°” because then the limitation may create confusion whether the incident angle has two angles and whether the exit angle has two angles.
Claim 6 recites the limitation “wherein both typical angle of the incident angle and exit angle are 30°” which should be --wherein both the incident angle and exit angle are 30°--. The limitation should not be “wherein both typical angles of the incident angle and exit angle are 30°” because then the limitation may create confusion whether the incident angle has two typical angles and whether the exit angle has two typical angles. It is assumed the term “typical” is a grammatical or idiomatic error and should be removed from the sentence.
Claim 7 recites the limitation “wherein both typical angle of the incident angle and exit angle are 30°” which should be --wherein both the incident angle and exit angle are 30°--. The limitation should not be “wherein both typical angles of the incident angle and exit angle are 30°” because then the limitation may create confusion whether the incident angle has two typical angles and whether the exit angle has two typical angles. It is assumed the term “typical” is a grammatical or idiomatic error and should be removed from the sentence.
Claims 1-7 are all grammatically incorrect because every instance of the term “helically” should be --helical--.
Claims 1-7 are all grammatically incorrect because every instance of the term “cooling structure of turbine blade” should be --cooling structure of a turbine blade--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, in line 5 the applicant recites the term “multi-arrays,” but provides no context or clear metes and bounds for the recitation. To the contrary, the only other mention of “multi-arrays” is present on page 3 line 8 of the specification and states as follows: “Multi-arrays of honeycomb-like helically cavity are arranged in the blade wall of the hollow turbine blade, for cooling gas to enter and convective cooling.” The spec portion at issue is essentially just a reiteration of the claim 1 language and provides no additional information. “Multi-arrays” is not a term known to a person having ordinary skill in the art. No reference number is provided to indicate what structure is meant to be taken as a multi-array. The metes and bounds of the recitation are therefore unclear and the claim is indefinite as a result.

Claim 1 line 5 recites the limitation “blade wall” which lacks proper antecedent basis and thus renders the claim indefinite.

Claim 1 line 6 recites the limitation “the pin fin” which lacks proper antecedent basis and thus renders the claim indefinite. Claim 1 line 2 identifies “pin fins” and line 5 identifies “the pin fin”; the plural and singular issue is inconsistent.

Claim 1 line 7 recites the limitation “the pin fin” which lacks proper antecedent basis and thus renders the claim indefinite. Claim 1 line 2 identifies “pin fins” and line 5 identifies “the pin fin”; the plural and singular issue is inconsistent.

Claim 1 line 8-9 recites the limitation “and multi-units are arranged as hive.” However, it is unclear whether this recitation is introducing multi-units or whether it is attempting to refer to previously introduced multi-units, of which there are none. Therefore, the claim lacks proper antecedent basis. It is further unclear whether multi-units and multi-arrays are the same or different structure.

Claim 1 line 9 recites the limitation “hive” which lacks proper antecedent basis and thus renders the claim indefinite. It is suggested that applicant amend the claim to recite --as a hive--. It is also unclear if the term “hive” is meant to identify a specific form of structure. “Hive” is not a term known to a person having ordinary skill in the art.

Claim 1 line 9 recites the limitation “both sides of the blade wall” which lacks proper antecedent basis and thus renders the claim indefinite. It is noted that there was no prior introduction of the blade wall having two sides. Also, as the claim is currently written (“inlet hole and film hole are located on both sides of the blade wall”), with respect to Fig. 2(b) section C-C, and Fig. 4, the claim may identify that both an inlet hole and a film hole are each present on both sides of the blade wall (interior side and exterior side). However, Fig. 2(b) section C-C, and Fig. 4, clearly identify that inlet holes exist only on the interior side of the blade wall, and film holes exist only on the exterior side. This discrepancy causes confusion also rendering the claim indefinite.

Examiner’s note: For the purposes of examining this patent application, it is assumed “inlet hole and film hole are located on both sides of the blade wall” means “inlet hole and film hole are located on opposite sides of the blade wall”.

Claim 1 line 11 recites the limitation “…are parallel in same vertical plane.” The recitation of “same vertical plane” lacks proper antecedent basis and thus renders the claim indefinite. It is unclear what the structural arrangement and positioning is for the two center lines which are ostensibly in a common vertical plane. 

Claim 1 line 11 recites the limitation “horizontal plane” which lacks proper antecedent basis and thus renders the claim indefinite for the same reasons as set forth above with regard to the vertical plane; see above. 

Claims 4 and 5 both recite the limitation “passage” which lacks proper antecedent basis and thus renders the claim indefinite. It is suggested that applicant amend the claim to recite --a passage--.

Claims 4 and 5 both recite the limitation “circular arc slide” which lacks proper antecedent basis and thus renders the claim indefinite. It is suggested that applicant amend the claim to recite --a circular arc slide--.

Claim 6 and 7 recites the limitation “both typical angle” in line 2 of the claim. It is unclear what the meaning is for typical angle. The metes and bounds of typical angle are not explained in the spec, nor is it a term of art. The claim is therefore indefinite.

Claims 2-7 are indefinite based on their dependency on claim 1.

In view of the 112(b) rejections set forth above, the claims are rejected below as best understood.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3644059 A (Bryan) in view of US 20130195650 A1 (Benson) and CN 203796330 U (Zhang), as evidenced by US 5486093 A (Auxier).

Examiner's note: For the purposes of examining this patent application, the English translation of CN 203796330 U (Zhang), submitted by the examiner along with this document, is referenced here and after.

Regarding claim 1, Bryan discloses: a hollow turbine blade (blade 6; Fig 1 and Fig 2), a honeycomb-like cavity (polyhedral cells 28; Fig 3 and Fig 4; column 2 line 58-59); cooling channels (cooling air passages 26; Fig 2) are arranged inside the hollow turbine blade (Fig 2), the cooling channels provide low-temperature cooling gas to flow inside the hollow turbine blade and cools the hollow turbine blade (abstract); multi-arrays of the honeycomb-like cavity (Fig 3 and Fig 4) are arranged in a blade wall (strut 23 and wall 7 together; Fig 3) of the hollow turbine blade (Fig 2), for cooling gas to enter and convective cooling (abstract); each honeycomb-like cavity is a unit with a regular hexagon shape (Fig 3 and Fig 4; column 2 line 58-59), and multi-units are arranged as a hive (Fig 4); an inlet hole (apertures 30; Fig 3; column 2 lines 60-63) and a film hole (pores 32; Fig 3) are located on both sides of the blade wall (Fig 3), and a center line of the inlet hole (apertures 30 in Fig 3 inherently have a center line) and a center line of the film hole (pores 32 in Fig 3 inherently have a center line) are parallel when viewed in a vertical plane (center line of apertures 30).
Bryan does not disclose: the honeycomb-like cavity is helical; pin fins; a pin fin is arranged in a center of the honeycomb-like helical cavity; the pin fins are cylindrical; an angle between the center line of the inlet hole and a horizontal plane is an incident angle; an angle between the center line of the film hole and the horizontal plane is an exit angle; the incident angle and exit angle are both acute.
However, Benson, in the same field of endeavor, cooling of gas turbine blades, teaches: helical shaped cavities (helical film holes 22; Fig 1 and Fig 2) that serve as cooling structures, for cooling gas to flow through (paragraph 0016); an angle between the center line of the inlet hole (one of the two ends of the helical film holes 22 in Fig 2 is an inlet hole and inherently possesses a centerline at that hole) and a horizontal plane (Fig 2 does not explicitly identify a horizontal plane, but the plane would be one that is perpendicular to the axial direction of the helix of the helical film holes 22) is an incident angle (Fig 2 does not explicitly identify an angle, but does illustrate that the inlet hole exists at some angle); an angle between the center line of the film hole (one of the two ends of the helical film holes 22 in Fig 2 is an exit hole or film hole and inherently possesses a centerline at that hole) and the horizontal plane (Fig 2 does not explicitly identify a horizontal plane, but the plane would be one that is perpendicular to the axial direction of the helix of the helical film holes 22) is an exit angle (Fig 2 does not explicitly identify an angle, but does illustrate that the film hole exists at some angle); the incident angle and exit angle are both acute (Fig 2 does not explicitly identify an angle for the inlet hole or the film hole of helical film holes 22, but does illustrate that the inlet hole exists at some acute angle relative to a horizontal plane, and that the film hole exists at some acute angle relative to a horizontal plane).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the honeycomb-like cavity of Bryan to include the teachings as described above in order to make the cooling air flow generate a swirling flow exiting the film holes to thereby enhance local convection and provide an insulating barrier to gaspath flow (evidenced by Benson in paragraph 0006) and to improve film cooling, increase coverage for film cooling and generally augment cooling efficiency and provide enhanced local convection (evidenced by Benson in paragraph 0016) and to create a low angle of coolant injection to maximize film coverage over the exterior surface and enhance cooling effectiveness (evidenced by Auxier, in the same field of endeavor, cooling of gas turbine blades, in column 4 lines 26-30).
Additionally, Zhang, in the same field of endeavor, cooling of gas turbine blades, teaches: pin fins (spoiler ribs 3; Fig 2a; page 1 lines 24-25); the pin fins are cylindrical (Fig 2a identifies that the spoiler ribs 3 are cylindrical).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the honeycomb-like cavity of Bryan to include Zhang’s teachings as described above, with pin fins within the center of the cavity, because the conventional layered cooling structure with pin-fins is widely recognized because of its good internal convection cooling effect, as the pin-fin forms an obstacle and forces the air flow to bypass it, enhancing the convection cooling effect (evidenced by Zhang in page 1 lines 22-27).

Regarding claim 4, Bryan, as modified above, further discloses: the inlet hole (Bryan; apertures 30; Fig) and the film hole (Bryan; pores 32; Fig 3) are smoothly connected with a passage (Benson; helical film holes 22; Fig 1 and Fig 2) in the honeycomb-like helical cavity (honeycomb-like cavity as identified in the claim 1 discussion) by a circular arc slide (Benson; helical film holes 22; Fig 1 and Fig 2).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3644059 A (Bryan) in view of US 20130195650 A1 (Benson) and CN 203796330 U (Zhang) and US 5486093 A (Auxier), as evidenced by US 5486093 A (Auxier).

Regarding claim 2, Bryan, as modified above, does not disclose the cross sections of the inlet hole and film hole are rectangular.
However, Auxier, in the same field of endeavor, cooling of gas turbine blades, teaches: cross sections of the inlet hole (helix holes 40; Fig 5 and Fig 6; the end of the hole that is on the interior of the illustrated blade) and film hole (helix holes 40; Fig 6; the end of the hole that is on the exterior surface of the illustrated blade) are rectangular (helix holes 40; Fig 5 and Fig 6; column 4 lines 26-30).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the inlet hole (Bryan; apertures 30; Fig 3) and film hole (Bryan; pores 32; Fig 3), as identified in the claim 1 discussion, to include Auxier’s teachings as described above because a rectangular cross-section of holes maximizes film coverage over the exterior surface of the blade and enhances cooling effectiveness (evidenced by Auxier in column 4 lines 26-30).

Claim(s) 3, 5, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3644059 A (Bryan) in view of US 20130195650 A1 (Benson) and CN 203796330 U (Zhang) and CN 106401654 A (An), as evidenced by US 5486093 A (Auxier).

Regarding claim 3, Bryan, as modified above, does not disclose both angle of the incident angle and exit angle are 20-45°.
However, An, in the same field of endeavor, cooling of gas turbine blades, teaches: an incident angle (Fig 3b; the angle of the lower portion of each hole in each image) and an exit angle (Fig 3b; the angle of the upper portion of each hole in each image) are 20-45° (Fig 3b; the angle of the lower portion of each hole, and the angle of the upper portion of each hole, in each image, are each identified as 30°, which falls within the specified range of 20-45°).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the incident angle (Benson; Fig 2) and exit angle (Benson; Fig 2), as identified in the claim 1 discussion above, to include An’s teachings as described above because the low angle of coolant injection by the proper orientation of the holes maximizes film coverage over the exterior surface of the blade and enhances cooling effectiveness (evidenced by Auxier in column 4 lines 26-30).
An does not teach an angle other than 30° within the range of 20-45°. Since the applicant has not disclosed that an angle within the range of 20-45° but not equal to 30° serves any particular advantage or particular purpose, or that it solves a stated problem, not served or solved by 30°, and since it appears that 30° would perform equally well as any other angle within the range of 20-45°, it would have been an obvious matter of design choice for a person having ordinary skill in the art to choose either an angle of 30° or any other angle within the range of 20-45°.
The basis for the design choice rejection above without the use of a secondary reference originates from case law: Ex parte Clapp, 227 USPQ 972, 973 (Bd.Pat.App. & Int. 1985). Whereby, to support a conclusion that a claim is directed to obvious subject matter, the prior art references must suggest expressly or impliedly the claimed invention or an Examiner must present a "convincing line of reasoning" as to why one of ordinary skill in the art would have found the claimed invention to have been obvious.  In doing so, the Examiner may rely on “logic or scientific principle.”  In re Soli, 137 USPQ 797, 801 (CCPA 1963).  See also MPEP 2144.02.  When determining whether or not a rejection based on design choice is appropriate, the Examiner must review the specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned "convincing line of reasoning."  Clapp, 227 USPQ at 973.

Regarding claim 5, Bryan, as modified above, further discloses: the inlet hole (Bryan; apertures 30; Fig ) and the film hole (Bryan; pores 32; Fig 3) are smoothly connected with a passage (Benson; helical film holes 22; Fig 1 and Fig 2) in the honeycomb-like helical cavity (honeycomb-like cavity as identified in the claim 1 discussion) by a circular arc slide (Benson; helical film holes 22; Fig 1 and Fig 2).

Regarding claim 6, Bryan, as modified in the claim 3 discussion above, discloses: both typical angle of the incident angle (An; Fig 3b; the angle of the lower portion of each hole in each image) and exit angle (An; Fig 3b; the angle of the upper portion of each hole in each image) are 30° (An; Fig 3b; the angle of the lower portion of each hole, and the angle of the upper portion of each hole, in each image, are each identified as 30°).

Regarding claim 7, Bryan, as modified in the claim 5 and claim 3 discussions above, discloses: both typical angle of the incident angle (An; Fig 3b; the angle of the lower portion of each hole in each image) and exit angle (An; Fig 3b; the angle of the upper portion of each hole in each image) are 30° (An; Fig 3b; the angle of the lower portion of each hole, and the angle of the upper portion of each hole, in each image, are each identified as 30°).


Conclusion

The following prior art, made of record and not relied upon, is considered pertinent to applicant's disclosure:
CN 112145234 A (Wang)
CN 111140287 A (Lv)
US 20180135438 A1 (Hudson)
The above references are cited for teaching similar cooling structures of gas turbine blades. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Art Golik whose telephone number is (571)272-6211. The examiner can normally be reached Mon-Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P.G./               Examiner, Art Unit 3745                                                                                                                                                                                         
/David E Sosnowski/SPE, Art Unit 3745